DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 11 October 2021 has been entered.
Disposition of claims:
	Claims 1, 9, and 11 have been amended.
	Claims 16-18 are new.
	Claims 1-18 are pending.
The amendment to claim 11 has overcome the objection to claim 11 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 11 has overcome the rejection of claim 11 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
In light of the Examiner’s amendment detailed below, the rejection of claims 1-4 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Gal’pern et al. (“Molecular and electronic structures of some trimers of polyhedral carbon clusters,” Russian Chemical Bulletin, Vol. 47, No. 1 (1998) pp. 1-7.) (hereafter “Gal’pern”) set forth in the last Office action has been withdrawn. The new claim limitations do not permit adjacent RA and RF or adjacent RC and RC
In light of the Examiner’s amendment detailed below, the rejection of claims 1-4, 7, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Synthesis and Chiroptical Properties of Double-Helical (M)- and (P)-o-Oligophenylenes,” Organic Letters, Vol. 17 (2015) pp. 4296-4299.) (hereafter “Chen”) set forth in the last Office action has been withdrawn. The new claim limitations do not permit adjacent RA and RF or adjacent RC and RC to join together to form a ring, overcoming the rejection.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-4 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Gal’pern et al. (“Molecular and electronic structures of some trimers of polyhedral carbon clusters,” Russian Chemical Bulletin, Vol. 47, No. 1 (1998) pp. 1-7.) (hereafter “Gal’pern”) set forth in the last Office action as well as the rejection of claims 1-4, 7, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Synthesis and Chiroptical Properties of Double-Helical (M)- and (P)-o-Oligophenylenes,” Organic Letters, Vol. 17 (2015) pp. 4296-4299.) (hereafter “Chen”) set forth in the last Office action have been considered but are moot because as described above, the rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Patricia S. Whitehouse on 06 January 2022.

The application has been amended as follows: 

1. (Currently Amended) A compound of Formula I:

    PNG
    media_image1.png
    603
    890
    media_image1.png
    Greyscale

wherein
wherein W1 to W16 and T1 to T6 are independently selected from the group consisting C and N; 
wherein RA, RB, RC, RD, RE, and RF each represent mono to the maximum allowable substitution, or no substitution on rings A, B, C, D, E, and F, respectively;
each of RA, RB, RC, RD, RE, and RF are independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, deuterated alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, 
any two adjacent RA, RB, RC can join to form a ring and any two adjacent RD, RE, and RF can join to form a ring, and adjacent RC and RD and adjacent RA and RF cannot join to form a ring; 
wherein at least one of RA, RB, RC, RD, RE, and RF is present and includes a polycyclic group selected from the group consisting of:

    PNG
    media_image2.png
    395
    451
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    196
    443
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    240
    493
    media_image4.png
    Greyscale
, 

    PNG
    media_image5.png
    524
    1108
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    472
    874
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    467
    1063
    media_image7.png
    Greyscale
 and

    PNG
    media_image8.png
    431
    380
    media_image8.png
    Greyscale
;
wherein
1 to X30 are independently selected from the group consisting of N and CRX; 
Y is selected from the group consisting of C and Si; 
Z1 and Z2 are independently selected from the group consisting of NR, BR, N, O, S, Se, CR1R2, SiR1R2, and GeR1R2; 
L1, L2, L3, and L4 are independently selected from the group consisting of O, S, BR, NR, CR1R2 and SiR1R2; and 
wherein RX, R1, and R2 have the same definition as RA above; and, if present, each R is independently selected from hydrogen, deuterium, alkyl, cycloalkyl, heteroalkyl, silyl, alkenyl, cycloalkenyl, heteroalkenyl, aryl, heteroaryl, and combinations thereof.

Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:

As outlined in the Office action of 09 July 2021, Gal’pern and Chen are representations of the closest prior art. 
Regarding claims 1-9 and 15, the compounds of Gal’pern and Chen require that the instant RC and RD and/or the adjacent RA and RF join to form a ring. Additionally, none of Gal’pern, Chen or the broader prior art teach modifying the compounds of Gal’pern or Chen to have a structure such that neither adjacent RC and RD nor adjacent RA and RF join to form a ring.

With respect to claims 10-14 and 16-18, Ogasawara et al. (US 2005/0112407 A1) is a representation of the closest prior art. Ogasawara et al. teaches tetraphenylene compounds {paragraphs [0014]-[0036] and [0079]} that are useful as host materials for a phosphorescent emissive material in an organic light emitting device {paragraphs [0064]-[0067]}. 
Compound (1-1) shown below is a representative example compound {p. 10, Compound (1-1)}.

    PNG
    media_image9.png
    788
    1323
    media_image9.png
    Greyscale

However, neither Ogasawara nor the broader prior provides teaching or motivation to modify the above compound of Ogaswara by adding additional fused benzene ring such that it would comprise a structure meeting the limitations of the current formula I.

In sum, claims 1-18 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786